Por cuanto cuando se pueden fácilmente identificar los abogados que interponen el recurso de apelación no es nece-sario hacer una especificación exacta;
Por cuanto es prorrogable el período de tiempo fijado por la ley para solicitar de la corte que ordene al taquígrafo que prepare la transcripción de la evidencia;
Por cuanto carecemos de los datos necesarios para poder-juzgar si el término para radicar la transcripción de autos ha vencido o no;
Por tanto, se declara sin lugar la moción de desestima-ción presentada por los demandantes y apelados con fecha 22 de octubre de 1928.